         Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 MICHAEL BROCKMAN,
      Plaintiff,

        v.                                                   No. 3:19-cv-00006 (JAM)

 NAES CORPORATION,
      Defendant.


                 ORDER DENYING MOTION FOR SUMMARY JUDGMENT

       Plaintiff Michael Brockman worked for defendant NAES Corporation (“NAES”) at a

waste processing facility in Hartford, Connecticut. He principally claims that his supervisor at

NAES subjected him to a racially hostile work environment by means of referring to Brockman

in racially coded terms as well as by means of targeting Brockman for abusive conduct for race-

based reasons.

       NAES has now moved for summary judgment. Because I conclude that there are genuine

issues of material facts that remain for all of Brockman’s claims, I will deny the motion.

                                          BACKGROUND

       The following facts are taken from the parties’ Local Rule 56(a) statements and

supporting documents. The facts are presented in the light most favorable to Brockman as the

non-moving party.

       Brockman is an African American man who was employed as a full-time loader operator

by NAES at one of their waste processing facilities in Hartford for about nine months from

September 2017 to June 2018. Doc. #83 at 1-2 (¶¶ 1, 6). His responsibilities included loading ash

from the trash incinerator into dump trucks to be removed from the plant and maintaining the




                                                 1
         Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 2 of 15




cleanliness of the plant. Id. at 2 (¶ 6). Brockman’s immediate supervisor was a Caucasian man

named Brendan O’Connor. Ibid. (¶ 5).

       In September 2017, shortly after Brockman began working at NAES, O’Connor gave

Brockman a tour of the facility. Id. at 4 (¶ 13). According to Brockman, during the tour

O’Connor pointed to a confined space and told Brockman, “I bet you’d go in there if there was

fried chicken and watermelon inside.” Ibid. (¶ 13).

       Brockman alleges that after this initial comment, O’Connor made at least three other

derogatory racial comments. First, while discussing a co-worker’s child who was born out of

wedlock, O’Connor told Brockman, “you know what that is, you have baby mamas.” Id. at 5-6,

14 (¶¶ 19, 51). Second, after observing Brockman with two cell phones, O’Connor asked

Brockman, “The only people I know who have two phones are drug dealers, are you a drug

dealer?” Id. at 12 (¶ 44). Third, O’Connor also told Brockman that people in Florida “wouldn’t

like your kind.” Id. at 10-11 (¶ 36).

       Brockman also alleges that O’Connor threatened his job on multiple occasions.

Brockman took several days of sick leave in October 2017 and January 2018. Id. at 23 (¶ 1).

When Brockman returned to work in January 2018, O’Connor called Brockman into his office

and said that he would “hold those absences against [Brockman] personally.” Ibid. (¶ 2). Several

days later, Brockman reported the threat to Ruth Romel, the human resource manager. Ibid. (¶ 3).

Shortly thereafter, O’Connor threatened to fire Brockman, ostensibly for using his cell phone at

work, and he yelled at Brockman in public “[i]f you’re on the—excuse my language—fucking

phone, that definitely makes you lose your job!” Ibid. (¶ 4). According to Brockman, he was

looking at his phone to check the time for his load sheets. Ibid. (¶ 5).




                                                  2
         Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 3 of 15




       On March 3, 2018, Brockman sought advice from his shift supervisor, Elvin Ramos,

about how to deal with O’Connor. Ibid. (¶ 6). On Brockman’s way to Ramos’s office the next

day for a follow up meeting, O’Connor approached Brockman and said, “you just don’t get it, do

you? This is not going to go well for you.” Id. at 24 (¶ 9).

       On advice from Ramos, Brockman submitted a written complaint on or about March 4,

2018 alleging harassment and discriminatory behavior by O’Connor. Id. at 4 (¶ 13). In the

complaint, Brockman alleged that O’Connor had made “a racial comment…about black people

eating chicken and watermelon” that Brockman found offensive. Doc. #83-7 at 2. Brockman also

alleged that after he returned to work from sick leave, O’Connor called Brockman into his office

and told him that he “can’t call out” and O’Connor would “personally hold [the absences]

against” Brockman. Ibid. Brockman described how O’Connor “curs[ed]” at him and threatened

to fire him because Brockman looked at his cell phone to check the time. Ibid. Brockman further

alleged that O’Connor told him that he could not apply for another position unless Brockman

found a replacement. Ibid. Brockman wrote that “[t]he racial comments and threats…are

unwarranted and it has been getting progressively worse in the last 2 months.” Ibid.

       Romel and plant manager John O’Rourke opened an investigation the next day. Doc. #83

at 4 (¶¶ 14-15). During the course of the investigation, O’Rourke and Romel met with

Brockman, O’Connor, and other potential witnesses. Doc. #83-11 at 2. O’Connor denied that he

made the chicken and watermelon comment, the comment about having two cell phones or drug

dealers, the comment about “your kind” in Florida, and the comment suggesting that Brockman

had “baby mamas.” Doc. #74-1 at 121-122, 125-126. On March 7, 2018, O’Rourke and Romel

advised Brockman that they had concluded that Brockman’s complaint was “unfounded.” Doc.

#83 at 5 (¶ 15).



                                                  3
         Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 4 of 15




       Not content with the result of the investigation, Brockman promptly called NAES’s

corporate ethics hotline. Id. at 5-6 (¶¶ 18-19), 25 (¶ 15). In the phone call he described three

alleged incidents of harassment: the fried chicken and watermelon comment, the baby mamas

comment, and O’Connor’s excessive use of profanity. Id. at 5-6 (¶¶ 18-19). Brockman alleged on

the hotline that O’Connor’s comments were based on racial stereotypes. Id. at 5 (¶ 18).

       Following the investigation, O’Rourke and Romel “coached” O’Connor on his

management style. Doc. #83-11 at 2. They informed O’Connor that “should any of the

discriminatory innuendos be true” he should stop immediately. Ibid. They also advised him that

he could not engage in retaliatory behavior against Brockman, and they told him he should

apologize to Brockman for yelling, using profanity, and reprimanding him in public. Ibid.

       On March 9, 2018, O’Connor apologized to Brockman for using profanity. Doc. #83 at 5-

6 (¶ 15). O’Connor told Brockman that he did not realize that anything he had said would have

been considered offensive. Id. at 6 (¶ 16). He also said that he did not want Brockman to feel

intimidated. Ibid.

       On the same day as O’Connor’s apology, Brockman discovered that a green swastika had

been spray painted on the wall of an enclosed area in the plant where he and another African

American employee worked and frequently took breaks. Id. at 25 (¶ 17). Earlier in the day,

Brockman claims he saw O’Connor with green spray paint in that area. Ibid. (¶ 19). Brockman

called the hotline again and alleged that O’Connor had painted the swastika, explaining that the

swastika had been spray painted after O’Connor apologized to him. Doc. #83-2 at 29. O’Connor

denied knowing who painted the swastika but acknowledged that it was painted in an area where

no one other than Brockman and another African American employee were known to frequently

take breaks. Doc. #83-4 at 9-14.



                                                  4
         Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 5 of 15




       On March 15, 2018, Ronald Otteni, NAES Manager of Human Resources and Employee

Relations, arrived from North Carolina to investigate the allegations that Brockman had made to

the hotline. Doc. #83 at 6 (¶ 20). Otteni concluded that O’Connor had used profane,

unprofessional, and disrespectful language when interacting with Brockman and had been

reprimanded for it. Doc. #83-13 at 4. Although O’Connor had admitted to Otteni that he

sometimes used “ethnic banter” when communicating with employees, Otteni could not confirm

that O’Connor had used racially insensitive comments. Ibid. Otteni was unable to identify who

painted the swastika and concluded that the swastika did not target Brockman personally. Ibid.

       In April 2018, Brockman applied for a loader operator position at a different NAES

building because he wanted to get away from O’Connor. Doc. #83 at 7, 26 (¶¶ 23, 28).

Brockman submitted the application for the new job externally rather than by way of an internal

request to transfer as a current employee. Doc. #83 at 7 (¶ 23). Scott Kelly, the facility manager

who eventually interviewed Brockman for the position, knew that Brockman was currently

employed by NAES because he had scheduled the interview on Brockman’s day off at

O’Connor’s request. Doc. #83-3 at 2.

       On April 24, 2018, Kelly interviewed Brockman and unconditionally offered him the job,

which Brockman promptly accepted. Doc. #83 at 27 (¶ 30); Doc. #83-3 at 2. The next day Kelly

informed O’Rourke that Brockman had accepted the job offer. Doc. #83-3 at 2. Shortly

thereafter, however, NAES operations manager Hank Green informed Brockman that the offer

would be rescinded and the transfer denied because Brockman had only been in his current

position for seven months, and he was therefore ineligible for a transfer. Doc. #83 at 27 (¶ 31).




                                                 5
         Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 6 of 15




       Around the same time the offer was rescinded, O’Connor called Brockman. Ibid. (¶ 33).

O’Connor told Brockman that he had handled the transfer request incorrectly and could submit a

resignation letter if he wanted to leave his job. Ibid.

       Although NAES has a policy to encourage employees who have been with the company

for less than one year to seek the approval of their manager before seeking an internal job

transfer, the company’s policy does not prohibit employees with less than one year of experience

from seeking transfer to another company position:

       An employee should also have spent at least twelve months in the current position before
       seeking a new internal opportunity. Should the time in the position be less than 12
       months, it is expected the employee will discuss the opportunity with his/her manager
       and gain the manager’s support before proceeding. NAES reserves the right to hold an
       employee in current position based on the needs of the business.

Doc. #83-5 at 2.

       On June 8, 2018, several weeks after the transfer job offer was rescinded and after

Brockman had continued to work in his former position for NAES, Brockman submitted his two-

weeks notice of intent to leave. Doc. #83 at 9 (¶ 30).

       Brockman filed this lawsuit against NAES on January 3, 2019. Doc. #1. He alleges

claims for a racially hostile work environment and retaliation under three statutes: Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §2000e et. seq.; the Civil Rights Act of

1866, 42 U.S.C. § 1981; and the Connecticut Fair Employment Practices Act (“CFEPA”), Conn.

Gen. Stat. § 46a-60, et seq. He also alleges that he was constructively discharged on the basis of

his race in violation of Title VII and CFEPA. NAES has moved for summary judgment on

Brockman’s claims in their entirety. Doc. #73.




                                                   6
          Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 7 of 15




                                                 DISCUSSION

        The principles governing the Court’s review of a motion for summary judgment are well

established. Summary judgment may be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The Court must view the facts in the light most favorable to the party

who opposes the motion for summary judgment and then decide if those facts would be

enough—if eventually proved at trial—to allow a reasonable jury to decide the case in favor of

the opposing party. My role at summary judgment is not to judge the credibility of witnesses or

to resolve closely contested issues but solely to decide if there are enough facts that remain in

dispute to warrant a trial. See generally Tolan v. Cotton, 572 U.S. 650, 656-57 (2014) (per

curiam); Benzemann v. Houslanger & Assocs., PLLC, 924 F.3d 73, 78 (2d Cir. 2019).

        Hostile work environment

        A hostile work environment claim requires proof that the workplace was permeated with

discriminatory intimidation, ridicule, or insult that was sufficiently severe or pervasive to alter

the conditions of the plaintiff’s employment and thus to create an abusive working environment.

A plaintiff must show: (1) that the plaintiff subjectively perceived the environment to be abusive;

(2) that objectively the environment was actually hostile and abusive; (3) that the hostile work

environment was because of the plaintiff’s protected status (such as the plaintiff’s race, sex,

religion or membership in another protected class); and (4) that the hostile work environment is

attributable to the employer. See generally Agosto v. New York City Dep’t of Educ., 982 F.3d 86,

101-02 (2d Cir. 2020); Legg v. Ulster Cty., 979 F.3d 101, 114-15 (2d Cir. 2020). 1



1
 The same standards that apply in the Title VII cases cited above also apply for a hostile work environment claim
under CFEPA or § 1981. See Kaytor v. Electric Boat Corp., 609 F.3d 537, 556 (2d Cir. 2010) (CFEPA); Whidbee v.
Garzarelli Food Specialties, Inc., 223 F.3d 62, 69 (2d Cir. 2000) (section 1981).

                                                        7
          Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 8 of 15




         Viewed in the light most favorable to Brockman, the record show that his supervisor—

O’Connor—made the following comments to him during the nine months that he worked at

NAES: (1) that Brockman would go inside to a small space “if there was chicken and

watermelon inside;” (2) that people in Florida “wouldn’t like your kind;” (3) that because

Brockman carries two cell phones, Brockman might be a drug dealer; and (4) that Brockman

knows about “baby mamas.” 2

         A jury could reasonably (and easily) conclude that each of these comments was race-

related. The Supreme Court has explained that certain words standing alone might be facially

non-discriminatory or appear to be benign but nonetheless may be understood as racist code

words, which may in part depend on the speaker’s inflection, tone of voice, local custom, and

historical usage. See Ash v. Tyson Foods, Inc., 546 U.S. 454, 456 (2006) (per curiam)

(discussing supervisor’s use of term “boy” to refer to African American employees). Words like

those used by O’Connor may be examples of “dog-whistle racism,” and “Title VII can hear

racism sung in the whistle register.” Lloyd v. Holder, 2013 WL 6667531, at *9 (S.D.N.Y. 2013)

(listing words like “welfare queen,” “terrorist,” “thug,” and “illegal alien”); see also Hawkins v.

County of Oneida, 497 F.Supp.2d 362, 375 (N.D.N.Y. 2007) (the mocking use of “black slang”

such as “yo bro” and “wassup” and references to “fried chicken” and “black guy with fat girls”);

Smith v. Fairview Ridges Hosp., 625 F.3d 1076, 1085 (8th Cir. 2010) (references to

“Buckwheat,” “fried chicken,” and “ghetto”), abrogated on other grounds Torgerson v. City of



2
 There is no merit to NAES’s argument that the Florida comment may not be considered because Brockman did not
allege this particular comment in his complaint to the Commission on Human Rights and Opportunities (“CHRO”).
Brockman properly alleged a claim for a hostile work environment to the CHRO, and he was not required—
especially as a pro se complainant at the time—to itemize all of the evidence he would rely on to support his claim.
See Littlejohn v. City of N.Y., 795 F.3d 297, 322 (2d Cir. 2015); Golden v. Mgmt. & Training Corp., 319 F.Supp.3d
358, 377 (D.D.C. 2018) (“Although the exhaustion requirement requires a plaintiff to administratively exhaust each
claim, it does not require that a plaintiff include in an administrative charge all the evidence upon which a claim is
based.”).

                                                          8
          Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 9 of 15




Rochester, 643 F.3d 1031 (8th Cir. 2011); McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1117

(9th Cir. 2004) (a “reference to [the plaintiff] as a ‘drug dealer’ might certainly be deemed to be

a code word or phrase”); Abrasam v. William Paterson Coll. of N.J., 260 F.3d 265, 278 (3d Cir.

2001) (“even the use of ‘code words’ such as ‘all of you’ and ‘one of them’ could be sufficient

evidence from which a jury could find an intent to discriminate”). 3

        A jury could also consider the generally abusive treatment of Brockman by O’Connor

through the use of curse words and threats when reprimanding Brockman, and from this it could

conclude that this abusive conduct was also in part because of Brockman’s race. As the Second

Circuit has recently noted, “when the same individuals engage in some harassment that is

explicitly discriminatory and some that is not, the entire course of conduct is relevant to a hostile

work environment claim.” Rasmy v. Marriott Int’l, Inc., 952 F.3d 379, 388 (2d Cir. 2020).

        On top of all this, a jury could reasonably conclude in light of the timing and other

circumstances that O’Connor was responsible for the swastika that appeared just after O’Connor

was pressured to apologize to Brockman, and it could conclude (of course) that a swastika

reflects deep racial bias and intimidation. See, e.g., Little v. Nat’l Broadcasting Co., Inc., 210 F.

Supp.2d 330, 390-91 (S.D.N.Y. 2002) (“Like the swastika, the Klansman’s hood and the noose

... are intended to arouse fear.”) (internal quotations and brackets omitted).

        NAES argues that Brockman’s hostile work environment claim is “refuted” by his

deposition testimony that “the conduct about which he complains in this case did not keep him



3
  See William R. Black, How Watermelons Became a Racist Trope, THE ATLANTIC (Dec. 8, 2014),
https://www.theatlantic.com/national/archive/2014/12/how-watermelons-became-a-racist-trope/383529/
[https://perma.cc/Y8SC-PM2B] (once a symbol of Black self-sufficiency, watermelons became a stereotype that
Black people were not ready for freedom during the Jim Crow era); Gene Demby, Where did that fried chicken
stereotype come from? NPR CODE SWITCH (May 22, 2013, 6:03 PM),
https://www.npr.org/sections/codeswitch/2013/05/22/186087397/where-did-that-fried-chicken-stereotype-come-
from [https://perma.cc/FR64-LD7A] (fried chicken stereotype emerged from D.W. Griffith’s 1915 controversial
silent film Birth of a Nation about the founding of the Ku Klux Klan).

                                                      9
        Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 10 of 15




from performing his job well.” Doc. #76 at 26-27. But as the Second Circuit has recently ruled,

“impact on job performance” is “relevant to finding a hostile work environment” yet “is by no

means dispositive.” Rasmy, 952 F.3d at 390.

       NAES also argues for a “same actor” inference—that because O’Connor was involved

with the initial decision to hire Brockman for his job, there should be no inference that O’Connor

would engage in discriminatory misconduct against Brockman. See, e.g., Carlton v. Mystic

Transp., Inc., 202 F.3d 129, 137 (2d Cir. 2000). Whatever the general merit of a same-actor

inference may be, a reasonable jury could conclude that any such inference should have very

little weight here if it credits Brockman’s claims about the racially charged comments made to

him by O’Connor or concludes that O’Connor painted a swastika to intimidate Brockman.

       It is one thing to invoke a same-actor inference where the evidence of any bias at all is

indirect and purely circumstantial; it is another to invoke the same-actor inference where the

evidence of bias is direct in the form of the actor’s use of racial terms of reference. NAES has

done nothing to show that the same-actor inference overcomes or negates consideration of

explicitly discriminatory statements and actions. See, e.g., Chukwueze v. NYCERS, 643 F. App’x

64, 65 n.1 (2d Cir. 2016) (rejecting application of same-actor inference to support dismissal of

religious discrimination claim where evidence showed that the actor “had expressed displeasure

at plaintiff’s requests for religious accommodations”).

       All in all, a genuine fact issue remains for Brockman’s hostile work environment claim.

The instances of alleged abusive comments and conduct as well as their racially tinged character

are enough for a jury to credit Brockman’s claim that he subjectively perceived the environment

to be abusive because of his race and that the environment was objectively hostile and abusive on

account of race. As the Second Circuit has explained in the context of a hostile work



                                                10
         Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 11 of 15




environment claim, “the overall severity and pervasiveness of discriminatory conduct must be

considered,” and “[b]y its very nature that determination is bound to raise factual disputes that

likely will not be proper for resolution at the summary judgment stage.” Rasmy, 952 F.3d at 390.

Moreover, because O’Connor was Brockman’s supervisor, a jury could reasonably attribute the

environment to NAES as the employer defendant. See Kaytor, 609 F.3d at 546. I will deny

NAES’s motion for summary judgment as to Brockman’s hostile work environment claims.

        Retaliation

        Brockman alleges that he was subject to unlawful retaliation—that NAES rescinded his

transfer to a new position in retaliation for his complaint about O’Connor’s harassment. The anti-

discrimination laws protect employees not only from being subject to discrimination but also from

retaliation for having lodged a complaint about discrimination. Courts apply the familiar

McDonnell-Douglas three-part burden shifting framework when evaluating such retaliation claims

whether under Title VII, § 1981, or CFEPA. See McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802 (1973); Littlejohn, 795 F.3d at 315 (Title VII and § 1981); Polk v. Sherwin-Williams Co.,

2019 WL 1403395, at *4 (D. Conn. 2019) (CFEPA).

        For the first and prima facie stage of the McDonnell-Douglas inquiry, Brockman must

show: (1) that he engaged in protected activity to complain about or otherwise oppose

discrimination; (2) that he suffered an adverse employment action; and (3) that there was a

causal connection between his activity and the adverse action. See Rasmy, 952 F.3d at 391. The

record shows a genuine fact issue for all three of these requirements. First, Brockman’s initial

written complaint and later call to the hotline explicitly stated that he believed O’Connor was

harassing him on the basis of race. See Docs. #83-7 at 2, #83-8 at 2. 4 Second, Brockman lost out


4
 Brockman need not show that the practices he opposed were actually unlawful. Rather, so long as a plaintiff has a
good faith, reasonable belief that he was opposing an unlawful employment practice, he may not be subject to

                                                        11
         Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 12 of 15




on a new position as a loader operator; NAES does not dispute that this was an adverse action

that is cognizable for purposes of a retaliation claim. Third, Brockman’s job offer was rescinded

in late April 2018, only about six or seven weeks after his protected complaints began in March

2018. This close temporal proximity is enough to support a prima facie claim of causation. See

Rasmy, 952 F.3d at 391 & n.59 (five months not too long).

        For the second stage of the McDonnell-Douglas inquiry, a court must consider whether

the employer has articulated a legitimate, non-discriminatory basis for the adverse action. NAES

has done so. It claims that Brockman was not qualified for the transfer because of the company

policy that purportedly does not allow an employee to internally transfer unless the employee has

worked for the company for more than a year.

        For the third and final stage of the McDonnell-Douglas inquiry, Brockman must show

that there is a genuine fact issue to support his retaliation claim notwithstanding the employer’s

explanation. He has met this final burden. To begin, a jury could well find that NAES’s proffered

explanation is highly suspect. The terms of its policy (as quoted above) do not categorically

prohibit in-company transfers of employment within the first year of employment but at most

discourage such transfers and leave it to the company’s discretion. Doc. #83-5 at 2.

        A jury could also find it rather odd that Brockman would be offered the new position in

the first instance, only to have it taken away. Because the plain language of the transfer policy

does not purport to make the one-year rule mandatory, a jury could conclude that the suggestion

of a company official (O’Rourke) that it was mandatory suggests the transfer policy was used as

a convenient pretext in Brockman’s case. Doc. #83-9 at 11-12. In view of the temporal proximity



retaliation for making a complaint. See, e.g., Kelly v. Howard I. Shapiro & Assocs. Consulting Engineers, P.C., 716
F.3d 10, 14-15 (2d Cir. 2013) (per curiam). There is at least a genuine fact issue whether Brockman had such a good
faith and reasonable belief.

                                                        12
        Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 13 of 15




of Brockman’s complaints and the unusual circumstances of rescission, a jury might well

conclude that NAES reconsidered Brockman’s transfer out of concern that he was a “squeaky

wheel” who was pressing bothersome claims about discrimination. In short, a genuine fact issue

supports Brockman’s retaliation claim.

       Constructive discharge

       “Constructive discharge of an employee occurs when an employer, rather than directly

discharging an individual, intentionally creates an intolerable work atmosphere that forces an

employee to quit involuntarily.” Gonzalez v. City of New York, 2021 WL 438894, at *6 (2d Cir.

2021) (quoting Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 89 (2d Cir. 1996)). As the

Second Circuit has recently made clear, “a constructive discharge cannot be shown simply by the

fact that the employee was unhappy with the nature of her assignments or criticism of her work,

or where the employee found the working conditions merely difficult or unpleasant.” Green v.

Town of East Haven, 952 F.3d 394, 404 (2d Cir. 2020) (internal quotations and citations

omitted). Instead, Brockman must prove that NAES by intention created a race-based hostile

work environment that was objectively intolerable such that any reasonable person in his

situation would have felt compelled to resign his employment with the company. Id. at 405.

       As is true for the hostile work environment claim upon which Brockman’s constructive

discharge claim is largely based, the constructive discharge inquiry is highly fact intensive. “If

any relevant facts are in dispute or subject to competing inferences as to their effects, or if there

is admissible evidence from which a rational juror could infer that a reasonable employee would

have felt so compelled [to resign], rejection of the constructive-discharge theory as a matter of

law is impermissible.” Ibid.




                                                  13
        Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 14 of 15




       Here, Brockman has presented sufficient evidence for a reasonable factfinder to find that

he was constructively discharged. For substantially the same reasons discussed above concerning

the hostile work environment claim, a reasonable factfinder could find that, under O’Connor’s

supervision, Brockman experienced a work environment that was deliberately hostile to him

because of his race.

       Moreover, the record shows steps by O’Connor that a jury could understand to be

directed toward inducing Brockman to quit his job with NAES. O’Connor verbally threatened

Brockman “that this is not going to go well for you” after Brockman sought advice from a shift

supervisor about how to deal with O’Connor and then O’Connor allegedly painted a swastika

after being told by management to apologize to Brockman. In addition, O’Connor allegedly told

Brockman that taking sick leaves would be held against Brockman personally, that Brockman

would be fired for checking his phone, and that Brockman should first submit a letter of

resignation if he wanted to apply for transfer to another company position. See Chertkova, 92

F.3d at 89-90 (supervisor’s comment that plaintiff “would not ‘be around’” and threat that

plaintiff “would be fired immediately if, over the course of two years, she did not maintain

satisfactory performance levels” was evidence of constructive discharge).

       In addition, to the extent that Brockman could reasonably have concluded that he was

subject to retaliation when his job transfer was rescinded, this would be yet an additional

objective reason that a jury might conclude that NAES created hostile work environment

conditions that de facto compelled Brockman to leave his position. Of course, NAES vehemently

disputes many of these predicate facts as well as the inferences to be drawn from them. It also

points out that Brockman had little or no interaction with O’Connor in his last three months of

employment and that Brockman found the job to be tolerable enough to give two-weeks notice of



                                                14
        Case 3:19-cv-00006-JAM Document 97 Filed 03/08/21 Page 15 of 15




his departure rather than leaving immediately. But when all the evidence is considered in its

totality, there is enough here for a jury to decide in Brockman’s favor on his claim of

constructive discharge.

                                           CONCLUSION

       For the reasons set forth above, the motion for summary judgment (Doc. #73) is

DENIED. I have considered all other arguments raised by NAES even if these arguments have

not been expressly addressed in this ruling. The parties shall file their joint trial memorandum by

April 15, 2021, and the Court will thereafter schedule the case for trial.

       It is so ordered.

       Dated at New Haven this 8th day of March 2021.

                                                      /s/Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 15
